

115 HR 4214 IH: American Taxpayer and Western Area Power Administration Customer Protection Act of 2017
U.S. House of Representatives
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4214IN THE HOUSE OF REPRESENTATIVESNovember 1, 2017Mr. McClintock introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo repeal the Western Area Power Administration borrowing authority, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Taxpayer and Western Area Power Administration Customer Protection Act of 2017. 2.RepealSection 301 of the Hoover Power Plant Act of 1984 (42 U.S.C. 16421a), is repealed.
 3.Effective dateSubject to section 4, section 2 shall be effective on September 15, 2018. 4.Effect of repealThe repeal under section 2 shall not apply to—
 (1)projects approved by the Secretary of Energy or the Deputy Secretary of Energy through memorandum before the effective date in section 3; or
 (2)projects deemed Projects in Execution on or before October 30, 2017. 